721 N.W.2d 172 (2006)
Laura A. SAHR, Plaintiff-Appellee,
v.
WAL-MART STORES, INC., Defendant-Appellant, and
Insurance Company of the State of Pennsylvania, Defendant.
Docket No. 131133. COA No. 262952.
Supreme Court of Michigan.
September 20, 2006.
On order of the Court, the application for leave to appeal the March 28, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the decision of the magistrate. The Court of Appeals erred by finding that the Workers' Compensation Appellate Commission (WCAC) had offered adequate reasons for rejecting the magistrate's reliance on and interpretation of the testimony of plaintiff's treating neurosurgeon. Mudel v. Great Atlantic & Pacific Tea Co., 462 Mich. 691, 703, 614 N.W.2d 607 (2000). The WCAC rejected all of the reasons provided by the magistrate for finding that plaintiff had failed to meet her burden of proving workplace causation for her back complaints because the treating doctor did not directly relate plaintiff's disability to her smoking. Because the magistrate did not base her decision on any such alleged opinion by the treating doctor, the WCAC did not provide an adequate reason for rejecting the magistrate's comprehensive findings as unsupported by competent, material and substantial evidence.
MICHAEL F. CAVANAGH, J., would deny leave to appeal.
MARILYN J. KELLY, J., not participating.